United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3335
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Rufus Merlin Sumlin, Jr.,                * Eastern District of Missouri.
                                         *
             Appellant.                  *      [UNPUBLISHED]
                                    ___________

                          Submitted: April 3, 2002
                              Filed: April 3, 2002
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Rufus Merlin Sumlin, Jr., pleaded guilty to being a felon in possession of a
firearm, and being a felon in possession of ammunition, both in violation of 18 U.S.C.
§ 922(g)(1). In a prior appeal, we reversed the District Court’s1 application of a four-
level enhancement under U.S.S.G. § 2K2.1(b)(5) for using or possessing firearms in
connection with another felony offense, because the government’s evidence lacked
sufficient indicia of reliability. See United States v. Sumlin, 8 Fed. App. 575, 577
(8th Cir. 2001) (unpublished per curiam).

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
       On remand, the government presented the testimony and reports of three police
officers. This evidence chiefly related to the observations of a confidential informant
(since deceased) at five controlled buys of cocaine base at Sumlin’s apartment, and
the items seized from the apartment when a search warrant was executed.

      We are satisfied that the District Court did not clearly err in determining that
Sumlin possessed firearms in connection with drug trafficking. See United States v.
Rohwedder, 243 F.3d 423, 427-28 (8th Cir. 2001). The evidence presented at
resentencing established Sumlin’s direct or constructive possession of the firearms,
see United States v. McCracken, 110 F.3d 535, 541 (8th Cir. 1997), and it was
reasonable for the Court to infer that the firearms’ presence facilitated or had the
potential to facilitate the drug trafficking, see United States v. Belitz, 141 F.3d 815,
817-18 (8th Cir. 1998). Nor did the Court abuse its discretion in concluding that the
informant’s statements, presented through the testimony of the police officer who had
worked with him, had sufficient indicia of reliability. See United States v. Wise, 976
F.2d 393, 402-04 (8th Cir. 1992) (en banc), cert. denied, 507 U.S. 989 (1993).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-